Citation Nr: 0022157	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-29 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for premature 
ventricular contractions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel





INTRODUCTION

The appellant served on active duty from September 1968 to 
June 1996.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.   

The Board notes that in the July 1996 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for plantar fasciitis.  The appellant filed a 
timely appeal, and in an October 1998 decision, the Board 
remanded this case to the RO for further development.  The 
RO, in a January 2000 rating decision, granted service 
connection for plantar fasciitis and a zero percent disabling 
rating was assigned, with an effective date of July 1, 1996.  
The appellant was informed of this determination and of his 
appellate rights in January 2000.  However, the appellant has 
not initiated an appeal with respect to either the rating or 
the effective date assigned, by the submission of an NOD; 
and, hence, these separate issues are not now in an appellate 
status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed.Cir. 1997).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hypertension is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  

2.  The claim of entitlement to service connection for 
premature ventricular contractions is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).   

2.  The claim of entitlement to service connection for 
premature ventricular contractions is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records show that in a 1983 annual 
examination, the appellant had increased systolic blood 
pressure only in the setting of a physical examination.  In a 
December 1986 annual examination, the appellant's blood 
pressure was 126/82; and his heart was clinically evaluated 
as normal.  Upon an annual examination in January 1991, the 
appellant's blood pressure was 120/80; and his heart was 
clinically evaluated as normal.

In a report of separation examination, dated in February 
1996, and in response to the question as to whether the 
appellant had ever had or if he currently had any heart 
trouble, the appellant responded "no."  In response to the 
question as to whether he had ever had or if he currently had 
high or low blood pressure, the appellant responded "yes."  
A clinical evaluation of the appellant's heart was normal.  
The examining physician noted that the appellant had a 
history of premature ventricular contractions.  The examiner 
further noted that the appellant had a history of borderline 
blood pressure, rule out labile hypertension.  According to 
the examiner, there was no current problem.  The appellant's 
blood pressure was 136/80. An electrocardiogram (EKG) was 
within normal limits.  

In August 1996, the appellant underwent a VA examination.  
The appellant reported that he had a history of palpitations, 
which dated back to his early 30's.  He related that on one 
occasion, he had an EKG taken and that the results were 
interpreted as showing frequent premature ventricular 
contractions (PVC's).  He noted that in the last year, he had 
experienced symptoms approximately three times, which 
consisted of a very brief fluttering in the chest, without 
associated syncope, near syncope, or chest pain.  He also 
reported that he had a history of variable elevations of his 
blood pressure.  He related that in the past, he had been 
told that he had labile hypertension, and that he saw 
elevations of his blood pressure readings in the 1980's. 

The physical examination showed that the appellant's pulse 
was 68 and his blood pressure was 156/92.  When the 
appellant's blood pressure was remeasured 30 minutes later, 
it was 152/92.  The appellant's lungs were clear to 
auscultation.  The appellant's heart had a regular rate and 
rhythm, normal S1 and S2, with no murmurs, rubs, or gallops.  
The diagnoses included the following: (1) past history of 
symptomatic PVC's, currently minimally symptomatic on no 
therapy, with no evidence of any other associated heart 
disease, and (2) labile hypertension, with multiple readings 
documented in his chart, but elevation of his blood pressure 
noted in current examination.  The VA physician noted that he 
had reviewed the appellant's service records and that they 
showed multiple normal blood pressure readings from 1991 to 
April 1996.  According to the physician, however, the 
appellant's current blood pressure reading was significantly 
elevated and higher than any of those documented in his 
chart.

In November 1999, the appellant underwent a VA examination.  
At that time, the appellant reported that, in the early 
1970's, he was told that he had hypertension.  The appellant 
stated that his systolic blood pressure readings ranged from 
140 to 160, and that his diastolic pressure usually ran in 
the 90's.  He indicated that he was first aware of premature 
ventricular contractions in the late 1970's.  The appellant 
noted that he had PVC's every few weeks to every few months, 
and that the last time he had them was several weeks ago.  
The appellant described his symptoms as a "flip-flop" 
feeling in his chest.

The physical examination showed that the appellant's pulse 
was 64 and his blood pressure was 130/80.  The appellant's 
chest, respirations were non-labored at rest and clear to 
auscultation.  Upon cardiac examination, S1 and S2, without 
murmurs, and there was a regular rate and rhythm.  There was 
no edema and posterior tibialis pulses were 2+.  The results 
of a November 1998 echocardiogram were interpreted as showing 
no left ventricular hypertrophy.  The left ventricle size was 
normal, and there was a normal ejection fraction at 62 
percent.  The examiner noted that the echocardiogram was 
normal, specifically normal left ventricular function and 
ejection fraction.  According to the examiner, the appellant 
also underwent a treadmill test.  The examiner noted that the 
appellant exercised 11 minutes and 30 seconds and that his 
peak heart rate was 157 beats per minute.  The appellant had 
93 percent target heart rate, double product at 32,656, 15.9 
metabolic equivalents (METS), no clinical symptoms typical of 
ischemia, and no EKG changes consistent with ischemia.  The 
examiner noted that the result was negative at high workload.  
According to the examiner, the appellant's November 1999 EKG 
was interpreted as showing sinus bradycardia (ventricular 
rate of 52), and otherwise, a normal EKG.  The examiner 
stated that a November 1999 chest x-ray was interpreted as 
showing no evidence of congestive heart failure or 
cardiomegaly.  

In the appellant's November 1999 VA examination, the examiner 
indicated that as per the October 1998 Board remand decision, 
she was asked to provide an opinion as to whether the 
appellant had hypertension or premature ventricular 
contraction, and if so, the significance of the diagnosis of 
premature ventricular contractions.  The examiner stated that 
upon a review of the records provided, the highest blood 
pressure recording was 144/90 in April 1980.  According to 
the examiner, from a review of the appellant's chart, blood 
pressure readings ranged from 102 to 144, systolic, to 66 to 
94, diastolic.  The examiner noted that those readings were 
not indicative of hypertension, even with the newest 
guidelines.  According to the examiner, there was an 
occasional, isolated, elevated blood pressure measurement.  
The examiner stated that diagnosis of hypertension, without 
end-organ damage, required multiple (usually three) 
measurements of elevated blood pressure readings when the 
patient was without stress.  The examiner indicated that 
chart review did not document that.  She reported that the 
significance of premature ventricular contractions was 
directly related to the evidence of heart disease.  In the 
absence of heart disease, premature ventricular contractions 
were not considered pathologic.  There was no evidence of 
premature ventricular contractions upon a review of the 
appellant's chart.  According to the examiner, the appellant 
did report symptoms which could have been premature 
ventricular contractions, occurring every few weeks to 
months, but he had no evidence of heart disease, either by 
history or by diagnostic testing.  The examiner stated that 
the appellant's echocardiogram, exercise treadmill test, 
chest x-ray, and laboratory results were normal, and without 
evidence of heart disease.  

The Board notes that according to the November 1999 
examination report, the examining provider was Ms. C.S., a 
nurse practitioner, and the approving medical authority was 
E.M., M.D.  However, the Board notes that the report was not 
signed by either Ms. S. or Dr. M.  


II.  Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a cardiovascular 
disease, including hypertension, is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that her claims are well-
grounded; that is, has she presented claims which are 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 (1997) 
(citing Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The provisions of 38 C.F.R. 3.303(b) provide an alternative 
way of showing incurrence and medical nexus for purposes of a 
well grounded claim.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has the 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded if the condition was (a) "noted" during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, supra.  If the claimed 
disability relates to an observable disorder, lay evidence 
may be sufficient to show the incurrence of a disease or 
injury in service and continuity of the disorder following 
service.  Id.  Medical evidence is required, however, to show 
a relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v Brown, 8 Vet. App. 69, 
75 (1995).

A review of the record reflects that at the time of the 
appellant's separation examination, dated in February 1996, 
the appellant was diagnosed with a history of premature 
ventricular contractions and also with a history of 
borderline blood pressure, rule out labile hypertension.  In 
addition, approximately two months after the appellant's 
separation from the military, in August 1996, the appellant 
underwent a VA examination.  At that time, he was diagnosed 
with the following: (1) past history of symptomatic PVC's, 
currently minimally symptomatic on no therapy, with no 
evidence of any other associated heart disease, and (2) 
labile hypertension, with multiple readings documented in his 
chart, but elevation of his blood pressure noted in current 
examination.  In regards to the appellant's most recent VA 
examination, in November 1999, the Board recognizes that the 
examiner essentially stated that the appellant did not 
currently have hypertension or premature ventricular 
contractions.  However, the Board notes that, as previously 
stated, the examination was conducted by Ms. S., a nurse 
practitioner, and the examination report was not signed by 
either Ms. S. or Dr. M., the approving medical authority.  
Thus, it is the Board's determination that the November 1999 
VA examination is deficient because the examination report 
was not signed by a physician as required by VA Adjudication 
Procedure Manual M-21 Part VI, para. 1.07(d).  Accordingly, 
the Board concludes that the November 1999 examination is 
inadequate for VA compensation purposes.

The Board observes that in light of the above and the finding 
that the November 1999 examination is inadequate, the 
appellant has presented evidence of current diagnoses of 
hypertension and premature ventricular contractions, as per 
his August 1996 VA examination.  The Board further notes that 
the evidence of record suggests that the appellant's 
hypertension and premature ventricular contractions are 
related to service.  Therefore, it is the Board's 
determination that the appellant's claims for service 
connection for hypertension and service connection for 
premature ventricular contractions, are well-grounded.  That 
is, the Board finds that the appellant has presented claims 
which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  Accordingly, since there is evidence 
sufficient to lend plausible support to the claims, the Board 
is of the opinion that the appellant's claims for service 
connection for hypertension and service connection for 
premature ventricular contractions, are well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See Caluza v. Brown, supra.


ORDER

The claim of service connection for hypertension is well-
grounded.  

The claim of service connection for premature ventricular 
contractions is well-grounded.  


REMAND

The Board notes that in regards to the appellant's claims for 
service connection for hypertension and service connection 
for premature ventricular contractions, in light of the 
above, as the appellant has submitted well-grounded claims, 
the VA has a duty to assist him in developing the facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a).  

In an October 1998 decision, the Board remanded the above-
mentioned claims and requested that the RO schedule the 
appellant for a VA examination to be conducted by a 
specialist in cardiovascular disease, if available, in order 
to determine whether the appellant had hypertension or 
premature ventricular contraction and, if so, the 
significance of the latter finding.  As noted above, the 
appellant's November 1999 examination was not conducted by a 
physician, but by Ms. S., a nurse practitioner.  In addition, 
it appears that some of the findings in the November 1999 
examination were inaccurate.  For example, in the November 
1999 examination, Ms. S. stated that the appellant's highest 
blood pressure recording of record was 144/90 in April 1980.  
However, the Board observes that in the report of the VA 
examination dated in August 1996. the appellant's blood 
pressure was 156/92.  Thus, given this discrepancy, and the 
determination by the Board that the November 1999 examination 
is deficient and inadequate because the examination report 
was not signed by a physician as required by VA Adjudication 
Procedure Manual M-21 Part VI, para. 1.07(d), the Board 
concludes that the appellant has not yet been afforded the 
benefit of an adequate medical examination.  Accordingly, the 
Board believes that a comprehensive examination, which is 
conducted by a medical doctor, and which includes a complete 
review of the claims file in conjunction with the study of 
this case, is therefore necessary before the Board can 
proceed with its appellate review on the merits.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).   

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claims, 
and to ensure full compliance with due process, the matter is 
REMANDED to the RO for the following actions:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for 
hypertension and/or premature ventricular 
contractions.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  

2.  The appellant should be afforded a VA 
cardiovascular examination, to be 
conducted by a physician.  The purpose of 
the examination is to ascertain the 
nature and etiology of any current 
cardiovascular disorder, to specifically 
include hypertension and/or premature 
ventricular contractions.  All necessary 
tests and studies deemed appropriate by 
the physician should be performed.  The 
claims folder (to include the service 
medical records and the reports of VA 
examination, dated in August 1996, and in 
November 1999) must be made available to 
and reviewed by the physician in 
conjunction with the study of this case.  
Based on a review of the claims folder 
and the results of the cardiovascular 
examination, the physician is asked to 
provide a medical opinion as to the 
following:  (1) Does the appellant have 
hypertension?  (2) If so, did the 
appellant have manifestations of 
hypertension during his period of active 
duty service; and, if not, did the 
appellant have manifestations of 
hypertension within the one-year period 
following his separation from service in 
June 1996?  (3) Does the appellant have 
premature ventricular contractions; and, 
if so, did the appellant have premature 
ventricular contractions during his 
period of active duty service, or within 
the one-year period following his 
separation from the service in June 1996?  
(4) If the appellant has premature 
ventricular contractions, does he have an 
associated heart disease?  (5)  In the 
alternative, the physician is asked to 
provide an opinion regarding whether it 
is at least as likely as not that any 
current cardiovascular disorder, if 
found, had its onset during the 
appellant's period of active duty 
service, or within the first post-service 
year.  A complete rationale for all 
opinions must be provided.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, supra.     

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and 
entitlement to service connection for 
premature ventricular contractions.   

If the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
appeal should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant needs 
to take no action until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



